Citation Nr: 1828969	
Decision Date: 05/15/18    Archive Date: 05/23/18

DOCKET NO.  13-03 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from October 1989 to June 2004 with service in Operation Iraqi Freedom (OIF).  He died on July [REDACTED], 2009.  The appellant is the divorced spouse of the Veteran appealing as the custodial parent of the Veteran's minor children.  The Veteran and the appellant had four minor children prior to his death; two children have reached the age of majority during the pendency of this appeal with two children continuing to be below the age of majority at the present time.  See Birth Certificates and Social Security cards submitted on September 7, 2010. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida, which denied service connection for the cause of the Veteran's death.  This rating decision also stated that it was not taking into consideration whether there was any entitlement to accrued benefits, as there were no pending claims at the time of the Veteran's death.  However, the Board notes that a claim for total disability evaluation due to individual unemployability from service connected disabilities (TDIU) filed by the Veteran in November 2008 was denied by the RO in March 2009, less than six months before his death.  Thus, this TDIU claim was open and pending at the time of his death as the appellate period was not expired.  Additionally, the November 2008 TDIU claim alleged that one of the service-connected disabilities causing unemployability was a back disorder, which had been previously denied service-connection in an October 2007 unappealed rating decision.  Therefore, the November 2008 TDIU claim could be reasonably construed as containing a pending claim to reopen a previously denied claim for a back disorder less than a year prior to his death.  As there appears to be open and pending claims for accrued purposes, the Board refers these matters to the RO to address further.

 In March 2016, the Appellant appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board remanded this claim in June 2015 so that the RO could obtain another medical opinion.  The cause of the Veteran's death is methadone intoxication.  The Board noted that the December 2010 VA examiner stated that he would have to resort to speculation to address whether the Veteran's PTSD caused the drug overdose leading to his death.  The Board found that a new opinion was needed, in order to address testimony that the Veteran did not have a drug problem prior to being deployed.  The Board noted that this testimony was supported by the service treatment records prior to his deployment, some of which indicate he did not take medication, or abuse alcohol or tobacco (STR, 7/3/14, p. 113).  

The new opinion (obtained in May 2017) is from the same doctor that provided the opinion in December 2010.  He noted two psychiatric records indicating that the Veteran was a heavy drinker between the ages of 16-18, and that he experimented with drugs as a teenager.  Based on these facts and the fact that the Veteran was sexually abused and severely traumatized as a child, the examiner once again opined that he would have to resort to speculation to address whether the Veteran's PTSD caused the drug overdose leading to his death.

The Board notes that the examiner failed to weigh the Veteran's experimenting with drugs as a teenager against the service treatment records which reflect that he entered service in October 1989 and appeared to have no problems with drugs or alcohol for more than ten years prior to being deployed.  The treatment records include a December 1997 report showing that the record did not reflect any drug/alcohol abuse within the previous year; a July 1998 VA examination in which the Veteran was negative for drugs and alcohol; and the aforementioned March 2000 report (STR, pgs. 1, 20, 113).  The records reflect that the Veteran had no drug problem, alcohol problem, or mental health problems from his induction into service in May 1989 to March 2000, at which time he sought mental health treatment for anxiety in the midst of stressors including deployment to Kuwait (Military Personnel Record, 6/28/04).  

In short, the examiner was to consider and "comment on the significance of the evidence presented by the appellant and supported by the service treatment records suggesting that the Veteran did not appear to have any substance abuse issues during service prior to being deployed to Iraq while participating in Operation Iraqi Freedom."  Instead, the examiner commented solely on the Veteran's pre-service experimental use of drugs as a teenager.  

The United States Court of Appeals for Veterans Claims (Court) in Stegall v. West, 11 Vet. App. 268 (1998) held that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.

Accordingly, the case is REMANDED for the following action:

1.  An expert medical opinion should be obtained from a psychiatrist (other than the December 2010 and May 2017 examiner) with regards to the etiology of the opioid abuse and/or addiction that culminated in the Veteran's cause of death due to methadone intoxication.  The expert must be provided a complete copy of the Veteran's claim file.  The expert should address the following: 

 (a) whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's drug abuse and/or dependency culminating in the fatal methadone intoxication is causally related to service, to include whether it was caused, or aggravated beyond natural progression by his service-connected PTSD? 

 (b) if the Veteran's drug abuse and/or dependency culminating in the fatal methadone intoxication is not shown to have been caused or aggravated by his service- connected PTSD, it is at least as likely as not (a 50 percent or greater probability) that it was the result of any in-service injuries including to his back or knee incurred while engaged in his military occupational specialties as a howitzer mechanic and petroleum fuel specialist? 

In providing an opinion, the expert should review and comment on the Veteran's psychiatric and substance abuse history as set forth in the treatment records, to specifically include the significance, if any, of the multiple incidences of overdoses and his psychiatric history shown in these records.  The expert should also comment on the significance of the evidence presented by the appellant and supported by the service treatment records suggesting that the Veteran did not appear to have any substance abuse issues during service prior to being deployed to Iraq while participating in Operation Iraqi Freedom. 

The examiner should specifically note that there is no evidence of a drug or alcohol problem from the time the Veteran enlisted in service (in May 1989) to the time he was served in OIF.

The rationale for any opinion offered should be provided. If the expert is unable to render the requested opinion(s) without resorting to speculation, he or she must so state. However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the expert to use his or her medical expertise and training to render an opinion. 

 2. On completion of the foregoing, the claim should be adjudicated.  If the decision remains adverse to the Veteran, then provide him and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







